Notice of Pre-AIA  or AIA  Status
The present application has been examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner' s amendment was given in an interview with Erin M. Dunston on November 10, 2021.

The application has been amended as follows: 

In the specification:

Paragraph [0001] has been replaced with the following amended paragraph:

This application is a Continuation Application of U.S. Patent Application No. 15/451,268, filed on March 6, 2017, now U.S. Patent No. 10,385125, which is a which is a Divisional Application of U.S. Patent Application No. 12/906,041, filed on October 15, 2010, now U.S. Patent No. 9,611,320, issued on April 4, 2017, which claims priority benefit under 35 U.S.C. § 119(e) to U.S. Provisional Patent Application 61/252,625, filed on October 16, 2009, all of which are incorporated herein by reference in their entireties for all purposes.

In the claims:

Claims 57 and 68 have been amended as follows:

in vitro assay 

68.	(Currently Amended) The kit of Claim 67, wherein the antibody that specifically binds a C-terminal region of hPG is a polyclonal antibody.

Claims 50-69 have been renumbered as claims 1-20, respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art does not teach or fairly suggest a monoclonal antibody that specifically binds to a human progastrin polypeptide, which comprises a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 7 (VH CDR 1.4), SEQ ID NO: 8 (VH CDR 2.4), and SEQ ID NO: 9 (VH CDR 3.4) and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NO: 10 (VL CDR 1.4), SEQ ID NO: 5 (VL CDR 2.4), and SEQ ID NO: 11 (VL CDR 3.4) such as the disclosed antibody designated MAb4, which is produced by the clone designated 20D2C3G2, or the humanized version thereof comprising a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 23 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 50-69 have been allowed.

Claims 50-69 have been renumbered as claims 1-20, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
November 10, 2021